DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to Applicant’s filing on December 12, 2018. Claims 1-20 are pending and examined below. 

Drawings
The drawings are objected to because the unlabeled boxes shown in the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier. Such claim limitations are: “event classification module that is configured to,” “determination module that is configured to,” “sensor data receiving module,” “emergency event data module that is configured to,” and “a drive mode data module that is configured to” in claims 1, and 3-10.
Because these claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of obtaining data for data processing and transmission, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a system comprising an event classification module that determines whether an event is an emergency event or non-emergency event based on vehicle sensor data, and a determination module that determines a driving mode of a vehicle at the time of the vehicle event by comparing a driving mode timestamp to an emergency timestamp corresponding to the vehicle event. These steps describe concepts identified as abstract ideas by the courts, such as the collection, and analysis of information of Electric Power Group, LLC v. Alstom. The concept described in claim 1 is not meaningfully different than the concept found by the court to be an abstract idea because Applicant’s invention is directed to receiving vehicle sensor data, and analyzing the received vehicle sensor data by determining the type of event and determining the driving mode for the event. The claimed invention is therefore ineligible because the invention is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are essentially no additional elements to be considered either individually nor as an ordered combination and therefore do not amount to significantly more than the abstract idea. 
Claims 2-9 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-9 recite the same abstract idea of obtaining data for data processing and transmission. The claims recite additional limitations regarding analyzing the obtained data, i.e. determining driving mode based on timestamp, etc., which are merely additional examples of the above described abstract idea. These additional limitations are not inventive concepts that meaningfully limit the abstract idea because they do not provide significantly more than the abstract idea.
claim 11 as claim 1. Examiner notes claims 12-20 depend from claim 11.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrady et al., US 9972054 B1, hereinafter referred to as Konrady.
As to claim 1, Konrady discloses a system comprising: 
an event classification module that is configured to determine whether a vehicle event is an emergency event or a non-emergency event based on vehicle sensor data (Analyze incident, i.e. vehicle event, to determine type of incident like a head-on collision, i.e. emergency event as evidenced by emergency vehicle response – See at least Col. 22 Lines 10-40); and 
a determination module that is configured to determine a driving mode of a vehicle at a time of the vehicle event in response to a determination that the vehicle event is the emergency event (Determine operating status, i.e. autonomous or semi-autonomous operation, at time of accident – See at least Col. 52-Lines 46-52; Timestamped data – See at least Col. 20 Lines 8-15).
Konrady fails to explicitly disclose wherein the determination module is configured to determine the driving mode by comparing a driving mode timestamp to an emergency timestamp corresponding to the vehicle event. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konrady and include the feature of determining the driving mode by comparing a driving mode timestamp to an emergency timestamp corresponding to the vehicle event, because Konrady assigns timestamps to all data (Timestamped data – See at least Col. 20 Lines 8-15) and implicitly compares timestamps in order to identify appropriate data to perform various features of Konrady’s invention including incident analysis.
Examiner notes same rationale applies to independent claim 11 because the claim recites similar subject matter to claim 1 with only minor differences.
As to claims 2 and 12, Konrady discloses the driving mode timestamp comprises data representing a transition in the driving mode and a corresponding driving mode timestamp (Timestamp when autonomous feature is enabled, i.e. driving mode transition – See at least Col. 20 Lines 3-9).

As to claims 3 and 13, Konrady discloses the determination module is further configured to determine whether the driving mode timestamp indicates that the driving mode transitioned to an automated driving mode prior to the emergency timestamp (Determine autonomous feature use data before and during crash – See at least Col. 66 Lines 58-67 through Col. 67 Lines 1-17).

As to claims 4 and 14, Konrady fails to explicitly disclose the determination module is further configured to determine whether the driving mode timestamp indicates that the driving mode transitioned from the automated driving mode to a manual driving mode prior to the emergency timestamp. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konrady and include the feature of the determination module is further configured to determine whether the driving mode timestamp indicates that the driving mode transitioned from the automated driving mode to a manual driving mode prior to the emergency timestamp because this feature is implicit in Konrady’s continuous logging with timestamps of autonomous operation settings and reconstructing the vehicle operating conditions during and prior to an accident (Determine operating status, i.e. autonomous or semi-autonomous operation, at time of accident – See at least Col. 52 Lines 46-52; Timestamped data – See at least Col. 20 Lines 8-15; When incident occurs, information regarding settings or vehicle configuration information prior to, and during the accident is recorded – See at least Col. 21 Lines 61-66).

As to claims 5 and 15, Konrady discloses the event classification module is further configured to determine that the vehicle event was involved in the emergency event when the vehicle sensor data indicates at least one of (1) an airbag activation, (2) a change in velocity that is greater than a predetermined threshold, and (3) a vehicle rollover (Airbag deployment indicative of head-on collision – See at least Col. 22 Line 23).

As to claims 6 and 16, Konrady discloses a sensor data receiving module that is configured to receive vehicle sensor data from the vehicle over a communication network (Server – See at least Col. 2 Line 56).

As to claims 7 and 17, Konrady discloses an emergency event data module that is configured to receive the emergency timestamp from the vehicle after the event classification module determines that the vehicle event is the emergency event (When incident occurs, information regarding settings or vehicle configuration information prior to, and during the accident is recorded – See at least Col. 21 Lines 61-66; Timestamped data – See at least Col. 20 Lines 8-15; Determine incident type, i.e. classification – See at least Col. 22 Lines 31-32).
As to claims 8 and 18, Konrady discloses a drive mode data module that is configured to receive the drive mode timestamp from the vehicle after the event classification module determines that the vehicle event is the emergency event (When incident occurs, information regarding settings or vehicle configuration information prior to, and during the accident is recorded – See at least Col. 21 Lines 61-66; Timestamped data – See at least Col. 20 Lines 8-15; Determine incident type, i.e. classification – See at least Col. 22 Lines 31-32).

As to claims 9 and 19, Konrady discloses the determination module is further configured to store data representing the determined drive mode at the time of the vehicle event in a memory (Information regarding vehicle stored within vehicle when an incident occurs – See at least Col. 19 Lines 62-65).

As to claims 10 and 20, Konrady discloses the determination module is further configured to selectively generate an electronic communication indicating the determined drive mode (May communicate with server when certain conditions exist, i.e. selective electronic communication – See at least Col. 19 Lines 65-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668